181 F.2d 188
85 U.S.P.Q. 383
Martin John GILMAN, Appellant,v.KESTRAL CORPORATION, Appellee.
No. 4470.
United States Court of Appeals First Circuit.
April 26, 1950.

Appeal from the United States District Court for the District of Massachusetts; George C. Sweeney, Judge.
Maxwell James, New York City (Robert L. Thompson, Boston, Mass., on brief), for appellant.
Hector M. Holmes, Boston, Mass., (Robert P. Harvey, Springfield, Mass., on brief), for appellee.
Before MAGRUDER, Chief Judge, and MARIS and WOODBURY, Circuit Judges.
PER CURIAM.


1
An examination of the record and briefs discloses no occasion to add to or comment upon the opinion of the court below reported in D.C., 86 F.Supp. 765.


2
The judgment of the District Court is affirmed.